        Case 2:21-cv-00598-JCH-LF Document 3 Filed 07/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BRIAN L. DOBRY,

       Plaintiff,

v.                                                                    No. 21-cv-0598 JCH-LF

SECRETARY OF THE
DEPARTMENT OF CORRECTIONS, et al,

       Defendants.


                             ORDER TO CURE DEFICIENCIES

       This matter is before the Court on Plaintiff’s letter raising civil rights violations (Doc. 1).

Also before the Court is Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 2). Plaintiff was

previously incarcerated and is proceeding pro se. His financial information reflects he cannot

afford to prepay the $402 civil filing fee. The Court will therefore grant the Motion (Doc. 2),

which reduces the fee to $350. Plaintiff remains obligated to pay that amount at a later time. As

to the letter-complaint, Plaintiff seeks over $15 million in damages after prison officials allegedly

collected his DNA in violation of the Constitution. The Court will direct Plaintiff to re-file his

claims on the form Civil Rights Complaint, which provides more detail, within thirty (30) days of

entry of this Order. The Clerk’s Office will mail Plaintiff a copy of that form complaint. The

failure to timely comply with this Order will result in dismissal of the case without prejudice.

       IT IS ORDERED that Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 2) is

GRANTED.

       IT IS FURTHER ORDERED within thirty (30) days of entry of this Order, Plaintiff shall

refile his claims on the proper § 1983 form.
        Case 2:21-cv-00598-JCH-LF Document 3 Filed 07/20/21 Page 2 of 2




       IT IS FINALLY ORDERED that the Clerk’s Office shall MAIL Plaintiff a form § 1983

complaint.


                                 ___________________________________________
                                 UNITED STATES MAGISTRATE JUDGE




                                           2
